OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated December 31, 2001, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (l) (1) (i), upon a finding that he constitutes an immediate threat to the public interest in that he has failed to submit an answer to 10 pending complaints of profes*85sional misconduct. In that decision and order, the petitioner was authorized to conduct a disciplinary proceeding against the respondent, based upon a petition dated October 5, 2001, the respondent was directed to serve an answer within 10 days after service upon him of the order, and the issues raised in the petition were referred to the Honorable Ann B. Dufficy, as Special Referee, to hear and report.
The petitioner now moves for an order disbarring the respondent on default based upon his failure to file an answer to the petition. Accordingly, the petitioner’s motion is granted, the respondent is disbarred on default, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Prudenti, P.J., Ritter, Santucci, Altman and Florio, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Kenroy E. Samuel, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Kenroy E. Samuel, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.